MEMORANDUM **
Watcharee Sakultheeraphong, a native and citizen of Thailand, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an Immigration Judge’s denial of her application for asylum and withholding of deportation pursuant to 8 U.S.C. §§ 1158(a), 1253(h). We have jurisdiction under 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We deny the petition for review.
We review factual determinations concerning a petitioner’s eligibility for asylum for substantial evidence and must uphold *971the BIA’s decision unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Sakultheeraphong failed to show that she suffered extortion on account of a protected ground, the evidence did not compel the conclusion that she was persecuted. Id.; cf. Borja v. INS, 175 F.3d 732, 736 (9th Cir.1999) (en banc) (holding that extortion motivated in part by political opinion could qualify as persecution).
Because Sakultheeraphong did not suffer persecution, she did not satisfy the standard for withholding of deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.